Citation Nr: 9923683	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  98-14 941	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Steven B. Rosenthal, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 RO 
rating decision which recharacterized the veteran's service-
connected psychiatric disorder from an anxiety reaction to 
PTSD, and increased the psychiatric disability rating from 10 
percent to 30 percent.  The veteran appeals for a higher 
rating for PTSD.


REMAND

The Board finds that the veteran's claim for an increased 
rating for PTSD is well grounded, meaning plausible, and the 
file shows that further development is needed to assist the 
veteran in his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1998); Littke v. Derwinski, 1 
Vet.App. 90 (1990).

The veteran claims that his PTSD symptoms are more disabling 
than reflected in the 30 percent rating currently assigned.  
He argued in a notice of disagreement, submitted in May 1998, 
that his PTSD symptoms had worsened and that he was currently 
being treated at the Boston VA outpatient clinic.  VA 
outpatient treatment reports from November 1997 to April 1998 
have been associated with the claims file.  However, the 
Board notes that the submitted VA outpatient treatment 
reports were not considered by the RO in a rating decision 
and were not addressed in the statement of the case or in a 
supplemental statement of the case prior to the case being 
sent to the Board.  As a matter of due process, the case must 
be returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.29, 19.31, 19.37 
(1998). On remand, any ongoing psychiatric treatment records 
should also be obtained.  Murincsak v. Derwinski, 2 Vet.App. 
363  (1992).

The record demonstrates that after service the veteran worked 
as a life guard, telephone company employee, and policeman, 
and then worked as a fireman for twenty years.  At a November 
1997 VA examination, he reported that he retired from his 
fireman job one year prior due to injuring a disc in his 
neck.  He also reported that he had been married to his wife 
for twenty-seven years.  After a review of the findings at 
this examination, it is the judgment of the Board that a VA 
social and industrial survey and another VA psychiatric 
examination are warranted.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify all sources of VA or non-VA 
psychiatric examination or treatment 
since November 1997.  The RO should then 
obtain copies of the related medical 
records.

2.  A VA social and industrial survey 
should be conducted to ascertain the 
extent to which the veteran's service-
connected PTSD alone impairs his ability 
to work.  The report should note the 
veteran's occupational and educational 
background, describe any attempts he has 
made to work, and provide a detailed 
description of his daily activities.

3.  After the foregoing, the veteran 
should undergo a VA psychiatric 
examination to ascertain the current 
severity of his PTSD.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
In this regard, the examining 
psychiatrist should be provided with a 
copy of the current psychiatric rating 
criteria for PTSD (38 C.F.R. § 4.130, 
Code 9411 (1998)), and the doctor should 
specifically indicate whether or not the 
veteran has the various signs and 
symptoms which are listed for the 
different percentage ratings for PTSD 
(including the current 30 percent rating, 
and higher ratings of 50, 70, and 100 
percent).  The examiner should assess the 
degree to which the veteran's social and 
industrial adaptability is impaired by 
PTSD alone.  A GAF score should be 
provided and its meaning explained.

4.  When the foregoing development is 
completed, the RO should readjudicate 
the veteran's claim for an increased 
rating for PTSD.  If the claim is 
denied, the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


